Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on May 20th, 2020.  Claims 1 to 15 are pending and examined below. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
¶[0086] appears to lack a necessary verb in one clause.
¶[0113] contains “is exists”, which should be “exists”.
¶[0118] contains “THE” in all capitals.  It should be capitalized normally.
¶[0146] contains two commas in a row.  Only one is needed.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  "weighting sum" should be "calculating a weighted sum".  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  "a taxi travel" should be "travel by taxi" and "a walking travel" should be "travel by walking".  Appropriate correction is required.

Claim Interpretation
	The examiner interprets language in the claims according to its broadest reasonable interpretation.  In accordance with that principle and for the sake of clarity, the examiner interprets the following phrases used in the claims in the following manner:
The term “road section” is interpreted as meaning “route segment” or any point, portion, or area of a path or route.  The examiner does not interpret the term as limited to road travel alone.  This interpretation prevents ambiguity with some terms like “subway interchange road section”, which would otherwise appear nonsensical.
The word “subway” is also interpreted as also meaning “train”.
The word “interchange” is interpreted to refer to places where the mode of transportation can change.  For example, the term “subway interchange” is interpreted as a place where a passenger can change their mode of transportation to or from the subway and another mode.  The term “interchange point set” is interpreted as a set of points where a passenger change can mode of transportation.  The term “subway interchange road section” is interpreted as the route segment related to where a subway or train can change modes of transportation.  Lastly, the term “interchange times value of subway interchange road section” is interpreted as the total transit time using a subway or train (presumedly between other modes of transportation).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the preset position pair list" in "obtaining … preset position pair list".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the preset position pair list" in "storing … cache database".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is possible to infringe these claims without infringing the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is possible that the non-transitory computer-readable 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes.  Claims 1-12 are directed towards a method (process).   Claim 13 is directed towards a system (machine) while Claims 14-15 are directed towards an article of manufacture (computer readable medium).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recites are directed towards a method, system and computer readable medium of determining a hybrid travel route.  This is an abstract idea, specifically, a mental process , a concept that can be performed in the human mind which includes an observation, evaluation and a judgment of determining the a manner of getting from an origin to a destination wherein at least two forms or modes of transportation may be used.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   As per independent claims 1, 9 and 13 these claims are broad enough to be performed mentally or by pen and paper. The “receiving”, “obtaining”, the two “determining” steps and the “sending” steps can be performed mentally without the use of any technological components.  The step of “storing” in claim 9 can be performed without the use of any technological components also, for example, they can memorized by a human or written down by a human.   
Step Two B: Does the Claim Provide an Inventive Concept
No.  The claims recite technological components such as servers, cache database, user terminal and a storage data but these technological components appear to be standard technological components that are readily available and they are not special purpose technological elements.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine and conventional computing functions of mere data gathering and storing data.  See MPEP 2106.05(d)(II).
It is further noted that these technological components are introduced and set forth in their greatest detail in the preamble of the claims rather than in the body of the claims and limitations in the preamble, for the most part, are not given patentable weight. See MPEP 2111.02.
The “receiving” and “obtaining” steps make use of technological components but the technological components are used to gather and transmit data.  This is a prime 
The functions that are recited in the claims that are carried out by technological components are well-understood, routine and conventional computing functions of receiving and transmitting data and also storing data.  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Dependent Claims
The dependent claims are merely further defining the mental processes set forth in the independent claims, specifically the “determining” steps and most of these steps are claimed in such a manner that they are not tied to any technological component and can be performed mentally.  The “obtaining” step in Claim 2 is a step of mere data gathering which is insignificant extra-solution activity as set forth above.  Claims 14 and 14 are performing the well-understood, routine and conventional computing functions of storing data and instructions on a computer-readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 8, 9, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oppo Demarchi et al. (EP 3046058 A1), hereinafter known as Oppo Demarchi.
Regarding claim 1, Oppo Demarchi discloses a method for determining a hybrid travel route that comprises
receiving a hybrid travel route obtaining request sent by a user terminal, wherein the obtaining request comprises: starting point information and terminal point information (Oppo Demarchi, ¶[0078], “a search manager module receiving requests for travel route building from an electronic client device comprising data relating to said starting location and target location, and managing the building up of a number of said multimodal itinerary routes comprising said starting location and target location, to be submitted to said electronic client device for selection of the travel route between said starting location and target location”);
obtaining, from the cache database, travel information of each road section constituting at least one hybrid travel route, which matches the starting point information and the terminal point information (Oppo Demarchi
determining at least one hybrid travel route and hybrid route travel information according to the travel information of each road section (Oppo Demarchi, ¶[0078], “an injection module populating a graph database with the data obtained from the harvesting module, to build up all possible multimodal itinerary routes between said starting location and target location”);
determining an optimal hybrid travel route according to travel information of each hybrid travel route (Oppo Demarchi, ¶[0078], “a seeker module, controlled by the search manager module, for searching said graph database to select among said all possible multimodal itinerary routes those matching selection criteria received from said electronic client device, obtaining selected multimodal itinerary routes, and ranking said selected multimodal itinerary routes according to ranking criteria”); and
sending the optimal hybrid travel route to the user terminal (Oppo Demarchi, ¶[0078], “sending data relating to said ranked selected multimodal itinerary routes to said electronic client device for said selection of the travel route”).
Claims 13 and 14 are different embodiments of the same method disclosed in claim 1 and can be rejected by substantially the same arguments related to Oppo Demarchi, ¶[0078].
Regarding claim 2, Oppo Demarchi discloses a method for determining a hybrid travel route, wherein the obtaining, from the cache database, travel information of each road section constituting at least one hybrid travel route, which matches the starting point information and the terminal point information comprises:
determining a starting point position in the starting point information and a terminal point position in the terminal point information; combining the starting point position and the terminal point position into a position pair; and obtaining, from the cache database, travel information of each road section constituting at least one hybrid travel route that matches the position pair, if it is determined that position pair exists in the preset position pair list (Oppo Demarchi, ¶[0085], “At the time of the inclusion of the two end points, the system provides information, options and all the available preferences for that route thanks to an instant search which queries the database sending the origin and the destination in order to retrieve information on the means of transport available which connect the two points (e.g. high speed trains, companies, special services available upon request for instance pet or wheelchairs).”; and Oppo Demarchi, ¶[0102], “The options, preferences and the available connections are retrieved in real-time for each route edited by the user and displayed at the time of the research form filling thanks to an instant search to a database. The system requires at least the filling of data relating to an origin (which can still be also detected automatically by a geolocation system) and a destination which can also coincide (in that case system retrieves all the services available in a given place e.g. Milan > Milan 
Regarding claim 8, Oppo Demarchi discloses a method for determining a hybrid travel route that further comprises
storing the position pair into the position pair list if the position pair does not exist in the preset position pair list, so as to determine, after a second server obtains the position pair, corresponding travel information of each road section according to the position pair (Oppo Demarchi, ¶[0078], “It is a particular subject of the present invention an electronic system for travel route building, adapted to build multimodal itinerary routes comprising data relating to starting location, target location, intermediate location nodes, segments connecting the intermediate nodes and the starting and target location … with the data obtained from the harvesting module, to build up all possible multimodal itinerary routes between said starting location and target location … a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database”); and
update it to the cache database (Oppo Demarchi, , ¶[0091], “At the completion of each departure/arrival field, a graphical representation of the edited route can be created dynamically on the interface and a first Oppo Demarchi, ¶[0116] to ¶[0018], “The harvesting module 3 provides for functions of querying Providers (third parties web services, GDS, database, tour operators, others) to retrieve all the available data (e.g. transport connections) which link two or more places, their seats availability, applicable rules, fares and options in order to build all the possible travel itineraries between two or more points previously selected and determined. The system takes into account precise origin/destination points (as the ones typed by the users like a precise airport name) as well as all the available points of departure/arrival in a given geographical area.  There is provided a relational database module 4 used to store all the information needed by the system, as well as the geographical data, may be a set of different databases in one or different electronic machines, and include for example data stored in remote servers and retrieved over the Internet, for example using SOAP or another suitable technology. Data available in the database may be imported from various sources and 
Regarding claim 9, Oppo Demarchi discloses a method for determining a hybrid travel route that comprises
obtaining at least one position pair stored in a preset position pair list, wherein the position pair comprises a starting point position and a terminal point position (Oppo Demarchi, ¶[0078], “It is a particular subject of the present invention an electronic system for travel route building, adapted to build multimodal itinerary routes comprising data relating to starting location, target location, intermediate location nodes, segments connecting the intermediate nodes and the starting and target location … with the data obtained from the harvesting module, to build up all possible multimodal itinerary routes between said starting location and target location”);
determining a corresponding interchange point set according to each position pair; determining travel information of each road section constituting a corresponding hybrid travel route according to the each position pair and the corresponding interchange point set (Oppo Demarchi, ¶[0078], “a harvesting module, controlled by the search 
storing the travel information of each road section into the cache database (Oppo Demarchi, ¶[0091], “At the completion of each departure/arrival field, a graphical representation of the edited route can be created dynamically on the interface and a first indicative price could already be quoted on a stored data basis thanks to the raw information entered and / or available. As much as form fields are filled with travel data, the interactive graphic area updates in real time at the time or just after the information are filled: the interactive area, so-called the timeline, is represented by a path which includes all the travel data edited and/or added by the users: each origin and destination is represented as a node in the graph and a trip is represented as a path through a graph; accommodations, are treated as a pin or other icons or text.”; and Oppo Demarchi, ¶[0116] to ¶[0018], “The harvesting module 3 provides for functions of querying Providers (third parties web services, GDS, database, tour operators, others) to retrieve all the available data (e.g. transport connections) which link two or more places, their seats availability, applicable rules, fares and options in order to build all the possible travel itineraries between two or more points previously selected 
Claim 15 is a different embodiment of the same method disclosed in claim 9 and can be rejected by substantially the same arguments related to Oppo Demarchi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi as applied to claim 1 above, and further in view of Echeruo (US 7957871 B1), hereinafter known as Echeruo.
Regarding claim 3, Oppo Demarchi does not teach and Echeruo teaches a method for determining a hybrid travel route wherein the travel information of each road section comprises
starting point road section travel information, subway interchange road section travel information and terminal road section travel information (Echeruo, column 3, lines 58 to 65, “The term "mass transit stop", when used here, is broadly understood to mean a particular place where a mass transit vehicle traveling a mass transit route may stop to take on and let off passengers, whether regularly scheduled or on passenger demand. It can include a bus stop, subway or tram stop, ferry entrance or exit, cab stand, train station, airport, heliport, or any similar location.”; Echeruo, column 7, lines 4 to 28, “The invention provides a range of services related to navigation in urban areas. Routes from a start point to an end point and Echeruo, figure 10, subway interchange section travel information).
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the travel information combination of Echeruo
Regarding claim 4, Oppo Demarchi does not teach and Echeruo teaches a method for determining a hybrid travel route, wherein the determining at least one hybrid travel route and hybrid route travel information according to the travel information of each road section comprises
splicing each starting point road section, corresponding subway interchange road section, and corresponding terminal road section in sequence to form at least one hybrid travel route (Echeruo, column 10, line 38 to 52, “According to Dijkstra's algorithm, nodes are found closest to the start node (node A at 920), one by one. First, consider nodes C at 930 and D at 940. The closest to A is node C, because the distance of edge (link) A-C at 925 is 10 seconds, and A-D at 915 is 20 seconds. Thus the first closest node is found--node A at 920. This is called a "resolved" node. Then, consider nodes that are connected with one edge to the resolved nodes. Compare distances from node A at 920 to such nodes. Thus, compare distances from A at 920 to D at 940 (the distance along edge 915 is 20 seconds), and from A at 920 to F at 970 (the distance is 50 seconds (10+40)). Thus, the second closest node is node D at 940. Repeat finding the next closest node, until node B at 960 is reached (the destination node). Going back, from B to A, using the closest nodes, we find the shortest path from A to B.”); and
determining, for each hybrid travel route, an optimal travel way of the starting point road section according to a walking distance in the starting point road section travel information and determining an optimal travel way of the terminal point road section according to the walking distance in the terminal point road section travel information, combining the starting point road section travel information under the optimal travel way, the subway interchange road section travel information and the terminal road section travel information under the optimal travel way, so as to form travel information of the hybrid travel route (Echeruo, column 10, lines 25 to 35, “In one embodiment, Dijkstra's algorithm, a well-known algorithm which solves the shortest path problem for a directed graph with nonnegative edge weights can be used. Dijkstra's algorithm is not explained in detail here since it is well-known in the art. Other implementations are possible; for example, the Best-First-Search or A* algorithms could also be used, or any suitable route-finding algorithm.  Although classical route-finding algorithms, such as Dijkstra's, find the least cost route, based on some cost factor, the algorithm has been extended in novel ways for the invention. FIG. 9 illustrates, where the hypothetical task is to find the least cost route from A at 920 to B at 960.”; Echeruo, column 7, lines 16 to 38, “In one embodiment, a user enters a start and destination address into a web page, preferences for amount of walking, transportation mode (subways, buses, walking, or combinations thereof), tolerance for transfers among mass transit vehicles; maximum number of buses taken (users may not want to take 3 successive buses, even if it is the "optimal" route by some calculations), max number of subway trains, date and time of departure, etc. In other embodiments, users can provide feedback Echeruo, column 10, lines 60 to 67, “If the path to the last closest node contains the maximum number of buses taken, according to another mass transit criteria, and the link belongs to a bus route, the link is skipped. The same applies to the mass transit criteria of maximum number of subway trains.  If the walking distance of the path to the last closest node is equal or greater than a walking criteria of maximum distance walked, and the link is a walking link, the link is skipped.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the determination step of Echeruo, because the determination step of Echeruo
Regarding claim 5, Oppo Demarchi does not teach and Echeruo teaches a method for determining a hybrid travel route, wherein the determining an optimal hybrid travel route according to travel information of each hybrid travel route comprises
determining a corresponding travel cost value according to travel information of the each hybrid travel route (Echeruo, column 10, lines 33 to 37, “Although classical route-finding algorithms, such as Dijkstra's, find the least cost route, based on some cost factor, the algorithm has been extended in novel ways for the invention. FIG. 9 illustrates, where the hypothetical task is to find the least cost route from A at 920 to B at 960.”); and
determining an optimal hybrid travel route from the hybrid travel route according to the travel cost value (Echeruo, column 10, lines 24 to 28, “The route daemon then finds a route using any suitable algorithm for route-finding. In one embodiment, Dijkstra's algorithm, a well-known algorithm which solves the shortest path problem for a directed graph with nonnegative edge weights can be used.”; and Echeruo
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the determination step of Echeruo, because the determination step of Echeruo uses “classical route-finding algorithms” (column 10) and other popular techniques.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Echeruo as applied to claim 5 above, and further in view of Couckuyt et al. (US 20060184314 A1), hereinafter known as Couckuyt.
Regarding claim 6, Oppo Demarchi in view of Echeruo does not teach but Couckuyt teaches a method for determining a hybrid travel route, wherein the determining a corresponding travel cost value according to travel information of the each hybrid travel route comprises
determining corresponding multiple travel cost factor values according to the travel information of each hybrid travel route (Couckuyt
weighting sum of the multiple travel cost factor values to obtain a weighted sum result; and determining the weighted sum result as a corresponding travel cost value (Couckuyt, ¶[0033], “According to one embodiment, the cost determination module 412 is user configurable, such that costs are further determined or weighted according to criteria specified by the user. For example, a user may configure the cost determination module to evaluate/determine an overall cost for a route segment favoring fare classification, cost, scenic value, or direct route. Thus, a user configured cost determination module 412 may determine an overall cost for a route segment differently than an unconfigured cost determination module.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Echeruo with the cost determination step of Couckuyt, because weighted sums are a common way to develop cost/penalty functions in optimization problems.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Echeruo and in further view of Couckuyt as applied to claim 6 above, and further in view of Zhang et al. (CN 107036617 A), hereinafter referred to as Zhang, and Kanno et al. (US 8892361 B2), hereinafter known as Kanno.
Regarding claim 7, Oppo Demarchi in view of Echeruo and in further view of Couckuyt does not teach but Zhang teaches a method for determining a hybrid travel route
if the optimal travel ways of the starting point road section and the terminal point road section in the hybrid travel route are a taxi travel, the travel cost factor values comprise: a total travel time value, a total travel expense value, an interchange times value of subway interchange road section (Zhang, p. 11 of the provided English translation, “For example, step 104 may include the sub-steps not shown in the following figures: 1041. For each combination travel mode, if the vehicle is determined as a taxi, the real-time traffic conditions between the starting point and the ending point of the taxi are obtained, and the passage time of the taxi from the starting point to the ending point is estimated according to the real-time traffic conditions, As well as the cost of transit time; 1042. If the means of transport is determined to be the MTR, obtain the transit time and cost between the starting point and the ending point of the MTR; 1043. Calculating the time of the combined travel mode and the walking time of the taxi according to the travel time, the cost, the transit time and cost of the subway, the waiting time and / or walking time of the taxi, and the travel time of each combined taxi cost; 1044. According to the time and cost of all combined modes of travel, the optimal route of all combined modes of travel is determined by the travel route optimization model.”).
Regarding claim 7, Oppo Demarchi in view of Echeruo and in further view of Couckuyt does not teach but Kanno teaches a method for determining a hybrid travel route
if the optimal travel way of the starting point road section and/or the terminal point road section in the hybrid travel route is a walking travel, the travel cost factor values also comprise: a total walking distance value (Kanno, column 11, lines 26 to 36, “At S262, the control circuit 13 of the information center 1 sets a predetermined reference cost for walking a unit distance, which is used for calculating a path cost, higher than the predetermined reference cost for walking a unit distance used in the multimodal route substitute search process for the mobile terminal 3 shown in FIG. 4. Accordingly, a path having a long distance from the parking lot to the station is less likely to be selected in the optimal route because of the higher walking cost. Thus, the user is less likely to walk a long distance without the route guidance terminal; thereby, the user is less likely to become disoriented.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Echeruo and in further view of Couckuyt with the cost functions of Zhang that are based on taxi and subway information, because most travelers consider both the duration of travel and the price of travel when using these services, and the cost functions of Zhang allow for optimization in a way that many travelers expect and need.
Moreover, it would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Echeruo and in further view of Couckuyt with the cost functions of Zhang and also include the cost functions of Kanno that include the total walking distance (“walking cost”).  Zhang does not teach cost functions based on walking but Kanno does.  Walking is one of the slowest modes of transportation and as such pedestrians are sensitive to the total walking distance when choosing an optimal route.  The cost functions of Kanno include the walking distance and therefore they select for shorter routes when walking, just as pedestrians need.  The combination of the cost functions of Zhang with the cost functions of Kanno would be obvious to a person having ordinary skill in the art because any cost function for a hybrid travel route that includes walking, taxi service, and subway service, would need to include the time and price of the taxi and subway service as well as the total walking distance to properly reflect the needs of passengers and other travelers.  As a consequence, it would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Echeruo and in further view of Couckuyt with the cost functions of Zhang and Kanno.

Claims 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi as applied to claim 9 above, and further in view of Rafiah et al. (US 6834229 B2), hereinafter referred to as Rafiah.
Regarding claim 10, Oppo Demarchi does not teach but Rafiah teaches a method for determining a hybrid travel route, wherein the determining a corresponding interchange point set according to each position pair comprises
determining a corresponding starting interchange point set according to a starting point position of each position pair (Rafiah, column 16, lines 33 to 56, “The search technique used in the present embodiment is a depth first Rafiah, column 17, lines 7 to 13, “The specific method of pruning used in the above search algorithm is now described. Taking the current search node, a hypothetical route from the start to the end node is calculated. The hypothetical route takes the current best route from the start node to the 
determining a corresponding destination interchange point set according to a terminal point position of each position pair (Rafiah, column 16, lines 33 to 41, “The search technique used in the present embodiment is a depth first recursive search which is arranged to carry out an exhaustive search. A depth first recursive search is simply a way of biasing the selection of the next node to be checked such that a route between the start and end locations, no matter how long it is, is found quickly. Then the rest of the algorithm is spent in back tracking, optimising and pruning that route until the optimum route is obtained as is described below.”; and Rafiah, column 16, line 57 to column 17, line 6, “The next stage involves backtracking and pruning the current best route established between the start and end nodes as shown in FIG. 7. More specifically, the node immediately preceding the end node in the current best route is made the current search node at 150. Then a check is made as whether to prune the path between the current node and the previous search node. If the result of the pruning check is to prune the path at 152, then the previous node in the current best route is made the new search node. However, if the result of the pruning check is not to prune at 156, then a search of neighbour nodes at 158 is carried out in order of the degree to which they head towards the end node. At the end of this search, the best route found from all the neighbour nodes to the end node is selected and returned at 
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the search algorithm of Rafiah, because depth-first search techniques are common techniques used for graph traversal.
Regarding claim 11, Oppo Demarchi does not teach but Rafiah teaches a method for determining a hybrid travel route, wherein the determining a corresponding starting interchange point set according to a starting point position of each position pair comprises
obtaining at least one starting interchange point at a distance less than a preset threshold from the starting point position (Rafiah, column 17, line 61 to column 18, line 9, “To achieve this, the service provider's route network is overlaid onto the geographic database thus allowing the most suitable pair of start and end access points to be found. The suitability of a pair of access points is a function of: the distance from the user's start location to the selected transport network entry point (access point), the distance from the user's requested destination and the selected transport network egress point (access point), and the total journey distance which weights the possible results such that for short journeys there is more weighting on the above mentioned distances but on the longer journeys there is less. However, other factors may also be used in determining the suitability of a pair of points such as route cost, or the route travelling time between the start and end locations and the respective access points. 
combining the at least one starting interchange point to form the starting interchange point set (Rafiah, column 17, lines 52 to 56, “Contrary to the prior art systems, this aspect of the present system is a point-to-point service that determines the most suitable combinations of transport network access points in relation to user-defined start and end points for a given journey.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the determination step of Rafiah, because this step would reduce the initial distance a passenger needs to travel before changing to a more primary mode of transportation, which reduces the complexity of their trip.
Regarding claim 12, Oppo Demarchi does not teach but Rafiah teaches a method for determining a hybrid travel route, wherein the determining travel information of each road section constituting a corresponding hybrid travel route according to the each position pair and the corresponding interchange point set comprises
determining each starting point road section travel information according to the starting point position and each corresponding starting interchange point (Rafiah, column 6, lines 35 to 44, “According to another aspect of the present invention there is provided a method of determining a route between start and end map locations, the method comprising: searching a Rafiah, column 16, lines 42 to 56, “In the first stage of the search, the direct compass direction between the start and end nodes is determined. This is simply achieved by a comparison of start and end location co-ordinates. Then the appropriate compass direction segment is determined and used in selecting the first neighbouring node of the start location node which is to be searched. This first neighbouring node, which becomes the search node, is the closest in its relative compass direction to the calculated compass direction. A check is then made to see if this is the end node. If not then the search node moves onto the next neighbouring node which is closest to the compass direction of the end node. This is an exhaustive procedure which is repeated recursively until a route to the end node is determined. The route to the end node which is determined in this way is stored as the current best route.”);
determining each subway interchange road section travel information according to each starting interchange point and each destination interchange point (Rafiah, column 6, lines 10 to 21, “The present invention also extends to a method of providing integrated journey travel information Rafiah, column 6, lines 35 to 44, “According to another aspect of the present invention there is provided a method of determining a route between start and end map locations, the method comprising: searching a network of nodes, representing road data at a plurality of geographic road locations and neighbouring locations, in a recursive manner to establish a route between the nodes representing the start and the end locations; and traversing the selected route from the end node to the start node optimising the route selection along the route from each intermediate node to the end node.”; and Rafiah, column 9, lines 34 to 42, “In filling in this enquiry page at 32, the user 18 provides the start and end locations of the desired journey, the desired date and time of departure or of arrival, the budget for the journey, the desired mode of travel (bus, train, ferry, aircraft, road, or any combination of these) and the ranking criteria for the results such as cost, speed or most scenic route. 
determining each terminal road section travel information according to each destination interchange point and corresponding destination position (Rafiah, column 6, lines 35 to 44, “According to another aspect of the present invention there is provided a method of determining a route between start and end map locations, the method comprising: searching a network of nodes, representing road data at a plurality of geographic road locations and neighbouring locations, in a recursive manner to establish a route between the nodes representing the start and the end locations; and traversing the selected route from the end node to the start node optimising the route selection along the route from each intermediate node to the end node.”; and Rafiah, column 16, line 57 to column 17, line 6, “The next stage involves backtracking and pruning the current best route established between the start and end nodes as shown in FIG. 7. More specifically, the node immediately preceding the end node in the current best route is made the current search node at 150. Then a check is made as whether to prune the path between the current node and the previous search node. If the result of the pruning check is to prune the path at 152, then the previous node in the current best route is made the new search node. However, if the result of the pruning check is not to prune at 156, then a search of neighbour nodes at 158 is carried out in order of the degree to which they head towards the end node. At the end of this 
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with travel information determination steps of Rafiah, because this travel information combination is simple and necessary for any route that includes a subway or train as an intermediate mode of transportation, seeing as this is the simplest combination of nodes that allows a passenger to travel from an origin, through a subway or train system, to a destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ben-Yitschak et al. (US 20100305984 A1), Benque et al. (EP 2930673 A1), Fuchs (WO 2019046828 A1), Moussaeiff et al. (US 20090119001 A1), Mundinger et al. (US 20100228574 A1), and Thiyagarajan et al. (US 20190086221 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667